NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 08/06/2021 has been entered. Claims 15 & 16 have been cancelled. Claims 1-14, 17-20 remain pending in the application. Applicant’s amendments to the Drawings, Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 05/06/2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows to revise a minor typographical error:

In claim 2, line 2, delete the extra comma “,” at the end of the line: 
-- the compression system radius ratio is in the range of from 5.2 to 8.5[[,]].--


Allowable Subject Matter
Claims 1-14, 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the closest prior art fails to teach or make obvious in combination with other claimed limitations, a gas turbine engine for an aircraft wherein a compression system radius ratio is in the range of from 5 to 9, a fan pressure ratio is in a range of 1.35 to 1.43 at cruise conditions, and a fan root pressure ratio is in a range of 1.18 to 1.3 at cruise conditions. 
	The closest prior art includes NPL Gray, D.E., et al “Energy Efficient Engine Program Technology Benefit/Cost Study, Vol. 2”, October 1983NASA/CR-174766 (henceforth “Gray”, previously cited in the 05/06/2021 Office Action) and NPL Wendus, et al. “Follow-On Technology Requirement Study for Advanced Subsonic Transports”, August 2003, NASA/CR-2003-212467 (henceforth “Wendus”, previously cited).  Gray discloses a gas turbine engine for an aircraft, including a fan tip radius and most downstream compressor blade radius resulting in a compression system radius ratio of between 5 to 9 (Gray Fig. 4.2-3).  However, Gray fails to discuss or consider optimization of the compression system radius ratio in combination with optimization of a fan pressure ratio and fan root pressure ratio within the claimed ranges.  Wendus discloses a fan pressure ratio and fan root pressure ratio (such ratios are generally known in the art of turbofan engines), but also fails to teach or suggest optimization of said ratios in combination with a compression system radius ratio relating the fan tip radius to a most downstream compressor blade radius.  
Claims 2-14, 17-20 are allowable for the same reasons as claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALAIN CHAU/Primary Examiner, Art Unit 3741